      Case: 4:19-cv-00143-JAR Doc. #: 13 Filed: 09/12/19 Page: 1 of 3 PageID #: 68

                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION


    MELISSA BOCK,                                         )     NOTICE OF VOLUNTARY
    Plaintiff(s),                                         )     DISMISSAL
                                                          )
                                                          )
    SAKS FIFTH A VENUE LLC                                )     Case No. 4:19-CV-00143-JAR
    Serve:
----CSC-Lawyers Incorporating-Service Company-
    221 Bolivar Street
                                                          )
                                                          )-
                                                          )
                                                                                                  .   -   -
    Jefferson City, MO 65101                              )
    Defendant.                                            )



                    NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE


    COMES NOW Plaintiff Melissa Bock, to state that I volnntarily move the court to dismiss the
    above captioned case without prejudice against the defendant.



    Date:




    14417 Valley Meadow CT W
    Chesterfield, MO 63017
    314-786-5172


    Copies of this document will be sent to the offices of:


    Judge John A. Ross                            CSC-Lawyers Incorporating Service
    111 South 10th Street # 12N                   221 Bolivar Street
    St. Louis, MO 63102                           Jefferson City, MO 65101


    I of2
  Case: 4:19-cv-00143-JAR Doc. #: 13 Filed: 09/12/19 Page: 2 of 3 PageID #: 69

                                     Melody Rayl and J. Bustamante
                                     Fisher & Phillips, LLP
                                     4900 Main Street, Suite 650
                                     Kansas City, MO 64112



Notary Seal, Signature and Date:                   I
                                                   I
Date:   q/{j//4                                    I
                                                   I
                                                __J
                                                   I
                                                   I




   2 of2
                        Case: 4:19-cv-00143-JAR Doc. #: 13 Filed: 09/12/19 Page: 3 of 3 PageID #: 70




                                                                         -- ~    -
I ¥417 J/;4t,t-!rt JI~;;;-         _..
rJ/~/§bl>I ,#{) @3d

        RECEIVED
         SEP 12 .?D19
        BY MAIL                          ,J(/0(1,.e   J;fh(J ?P.155
    RETiJRy llEc .                   // I /fit/711 /c:'m     ~6 7                      #1;2.;/
     RE.fJfJEsrEfPT             ~r. JJv10 /WO &3/c,J-..


                                                              1, 11 11, ii', 111 1}h,11 }hll I/Jill•," '•hlil• 11,, 111111, ,.... , rJI,
